Citation Nr: 1137044	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-45 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a spinal disability (cervical, thoracic and lumbar).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1981 to October 1984, and was a member of the Air Force National Guard from August 1990 to April 2007 with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2009, a statement of the case was issued in September 2009, and a substantive appeal was received in November 2009.  A Board hearing at the local RO was held before the undersigned in February 2011.  A copy of the transcript has been associated with the claims file.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a spinal disability.  Essentially, he is asserting that he has arthritis of the cervical spine and lumbar spine due to an injury suffered during a motor vehicle accident that occurred on October 15, 1993 during ACDUTRA.  A service record does show that the Veteran was on duty from October 8, 1993 to October 16, 1993 to transport government and private weapons with ammunition from North Carolina to Arkansas.  The claims file also includes an October 15, 1993 accident report as well as a lay statement from a fellow passenger attesting to the accident.  Follow up service treatment records dated October 19, 1993 showed that the Veteran presented complaining of neck pain due to the accident.  

The Veteran was afforded a VA examination in May 2010.  The examiner noted that x-rays of the cervical, thoracic and lumbar spine were normal and, in turn, he had no specific diagnosis in reference to the spine condition.  Based on the lack of objective findings of a spine disability, the examiner opined that the Veteran did not have a spine condition related to the 1993 motor vehicle accident.  However, it is unclear as to what x-rays the examiner is referring as there are no copies associated with the examination and no date given in the examination report.  Moreover, the claims file includes a September 2006 private x-ray of the lumbar spine that showed minimal scoliosis.  Further, the Veteran testified at the Board hearing that he underwent x-rays in June or July 2009 of the entire spine at the VA, which showed arthritis.  Importantly, although copies of the actual x-rays are not in the claims file, August and September 2009 treatment records noted that July 20, 2009 x-rays of the cervical spine showed cervical spondylosis with multilevel degenerative disc disease and degenerative arthritic changes.  Thus, given that these findings were not addressed by the VA examiner and that the opinion was primarily based on the lack of objective evidence of a spinal disability, the Board must find that this examination is insufficient for appellate review and the case must be returned to afford the Veteran a new VA examination.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

Further, as noted previously, it appears that the Veteran had x-rays of his spine done approximately on July 20, 2009.  However, a complete copy of the x-ray reports has not been associated with the claims file.  As these records are pertinent to the issue on appeal, appropriate steps must be taken to obtain this records.  

Lastly, in light of the need to remand, the RO should obtain any additional VA treatment records from April 2010 to the present.  
  
Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to obtain copies of the July 20, 2009 VA x-rays of the spine.  

2.  Appropriate action should be taken to obtain copies of all VA treatment records from April 2010 to the present. 

3.  The Veteran should be scheduled for an appropriate VA examination to determine the etiology of any spine disability (cervical, thoracic and lumbar).  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should clearly delineate all disabilities of the spine (cervical, thoracic and lumbar).  Further, the examiner should opine whether it is at least as likely as not (a 50% or higher degree of probability) that any current spine disability (cervical, thoracic and lumbar) is causally related to the October 15, 1993 motor vehicle accident.  A detailed rationale for all opinions expressed should be provided.

4.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

5.  Thereafter, the issue on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

